UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x                  1/31/2020

DANIEL FORTE,
                                                                            ORDER TO PRODUCE
                                                    Plaintiff,              INMATE FOR DEPOSITION

                              -against-

CITY OF NEW YORK, ET AL.,                                                   16 CIV. 0560 (VSB)

                                                     Defendants.

----------------------------------------------------------------------- X

The Honorable Vernon S. Broderick, United States District Judge:

                 Upon the application of defendants for leave to take the deposition of Plaintiff,

DANIEL FORTE, an inmate within the New York State Department of Corrections and

Community Supervision, and the Court having granted leave for the taking of Plaintiff’s

deposition pursuant to FED. R. CIV. P. 30(a),

                 IT IS HEREBY ORDERED: (1) that the Superintendent or other official in

charge of the Green Haven Correctional Facility, located at 594 New York Rt. 216, Stromville,

New York 12582 (“the facility”) 1 produce inmate DANIEL FORTE, DIN No. 14A2269, at an

appropriate location within the facility, for the taking of his deposition on February 10, 2020, at

10:30 A.M., and for so long thereafter, from day to day, as the deposition continues; (2) that

inmate DANIEL FORTE appear in such place as designated by the Superintendent or other

official in charge of the facility so his deposition may be taken; and (3) that a Court Reporter

designated by defendants be allowed to bring stenography equipment into the facility, at the

above-referenced time in order to transcribe the deposition; and (4) that all counsel attending for

1
 This Order shall also apply to any other Superintendent or other official in charge of any New York
State Correctional Facility to which plaintiff may be transferred during the pendency of this litigation.
the parties be permitted to bring into the facility laptop computers, cell phones, and/or tablets, to

assist them in the conduct of the deposition.




Dated: New York, New York
       ____________,
       January 31    2020



                                                HON. VERNON S. BRODERICK, U.S.D.J.
